-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the Response after Final filed on March 22, 2021. Claims 1-20 are pending. No claims were amended.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Donna Flores on April 16, 2021.

The application has been amended as follows: 
	Claims 1, 4, 7, 8, 10, 13, 16, 17 and 19 are amended as follows:


1. (Currently Amended)    A computer-implemented method for adapting a relational database containing numeric tokens with corresponding numeric data types, the method comprising:
of the numeric tokens in the relational database to a textual form; 
producing meaningful text based on relationships between the numeric tokens in the relational database; and
producing a set of word vectors from the meaningful text using a model, the word vectors capturing latent intra-attribute relationships between the numeric tokens based on a distance metric that is dependent upon the model used.

4. (Currently Amended) The method of claim 3, wherein the typed string comprises a heading for a column in the relational database for which the numeric token appears and the numeric value.

7.    (Currently Amended) The method    of claim 5, further comprising creating a new token comprising a heading for a column in the relational database for which the numeric token appears and the textual range value.

8.    (Currently Amended) The method    of claim 1, wherein converting the at least one numeric token in the relational database comprises: clustering the numeric tokens in a 

10.    (Currently Amended)    A cognitive intelligence server comprising:
a memory storing computer instructions;
a communication interface;
a processor, operably coupled with the memory and the communication interface, which: 
converts at least one of a plurality of numeric tokens in the relational database to a textual form; 
produces meaningful text based on relationships between the numeric tokens in the relational database; and 
produces a set of word vectors from the meaningful text using a model, the word vectors capturing latent intra-attribute relationships between the numeric tokens based on a distance metric that is dependent upon the model used.

numeric token appears and the numeric value.

16.    (Currently Amended) The cognitive intelligence server of claim    14, wherein the processor further creates a new token comprising a heading for a column in the relational database for which the numeric token appears and the textual range value.

17.    (Currently Amended) The cognitive intelligence server of claim 10, wherein the processor converts the at least one numeric token in the relational database by:
clustering the numeric tokens in a column of the relational database using a clustering algorithm; and 
replacing each token in the column by a cluster identifier.

19. (Currently Amended) A computer program product for adapting a relational database containing numeric tokens with corresponding numeric data types, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing circuit to cause the processing circuit to:
of the numeric tokens in the relational database to a textual form;
produce meaningful text based on relationships between the numeric tokens in the relational database; and
produce a set of word vectors from the meaningful text using a model, the word vectors capturing latent intra-attribute relationships between the numeric tokens based on a distance metric that is dependent upon the model used.

Response to Arguments
Applicant’s arguments, see pages 2-7 of Remarks, filed on March 22, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 103(a) rejections of claims 1-20 have been withdrawn. 

Claims 1-20 are allowed in light of Applicant’s arguments, see pages 2-7 of Remarks, filed on March 22, 2021, which have been fully considered and are persuasive and further in view of the reasons stated below.

The following is an examiner’s statement of reasons for allowance: 

The primary reason for the allowance of the independent claims 1, 10 and 19 is the inclusion of the producing a set of word vectors from meaningful text produced that is based on relationships between numeric tokens in a relational database, wherein the numeric tokens are first converted to textual form, wherein the word vectors capture latent intra-attribute relationships between the numeric tokens based on a distance metric that is dependent upon the model used, in combination with all claimed limitations, which are not taught by the prior art. 

The closest prior art Bennett (US 2004/0117189) teaches that captured speech is processed to create a set of speech vectors that are sent to a server to complete recognition of a user’s questions, after which the recognized speech is converted to text at the server [para 89]. Bennett further discloses that the user’s question is converted to a SQL query [para 90] and that a plurality of distance metrics are used on the words found within a user’s question [para 345-356]. However Bennett does not teach converting numeric tokens to textual form and that the speech vectors capture latent intra-attribute relationships between the speech tokens based on a distance metric that is dependent upon the model used. Furthermore, Bennett’s conversion from speech to text is performed after producing a set of speech vectors, not before, as claimed. 

The closest prior art Brill et al (US 2006/0173834) teaches a question answering system wherein numeric tokens in a relational table are converted to a searchable text-based language [structured text includes numbers e.g. year, Fig 4, para 33]; producing meaningful text based on the structured text wherein sentences are constructed based on the relationships in the structured text [para 26, 39-44, Fig 6] and that as such the structured data ban ne searched and information can be retrieved therefrom using the conversion results (e.g. the searchable text based language), para 43]. However Brill does not teach producing word vectors that capture latent intra-attribute relationships 

It is for these reasons that the claims define over the prior art.
Claims 2-9, 11-18 and 20 depending from the aforenoted claims are also allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Grover et al (US 2018/0173803): directed to semantic analysis of job applications by machine learning programs to identify similarity coefficients among industries wherein vectors are created from the semantic analysis results; 
Stockton et al (US 2010/0332511): directed to information retrieval and analysis of numeric data that includes determining contextualization of extracted data wherein numeric data within a document corpus is converted to number unit tokens; 
Nandury (US 10,929,799): directed to conversion of text tokens to numeric vectors;
Bordawekar et al, ‘Enabling Cognitive Intelligence Queries in Relational Databases using Low-dimensional Word Embeddings’;
Bordawekar et al, ‘Cognitive Database: A Step towards Endowing Relational Databases with Artificial Intelligence Capabilities’; and
Dayanik et al, ‘Binning: Converting Numerical Classification into Text Classification’. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167